Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 7/13/2021. Claims 1-36 are pending.

Response to Arguments
Applicant’s arguments received on 7/13/2021 are addressed as follows:
Regarding the prior art rejection, Applicant argues to disqualify Gonzales as prior art,  Applicant alleges the citations used in the rejection from Gonzales publication are not supported in the provisional application of Gonzales (filed 20171229) but only in the non-provisional application of Gonzales (filed 20180627) and therefore, Gonzales is not prior art because the 20180627 date is posterior to the instant application domestic priority of 20180213. The examiner respectfully disagrees. Gonzales is cited to teach  “a transaction hash history comprising the first transaction hash code and the second transaction hash code”. The cited paragraphs from Gonzales publication [0062][0068][0069] pertain to adding blocks to the blockchain, which starts with an initial  genesis block, followed by subsequent transaction blocks. Fig. 36 illustrates such blockchain in the provisional application of Gonzales, and corresponds to Fig. 1 in Gonzales non-provisional. [0062] discusses submitting a modification to a block (edit transaction), which outputs a block linked to the initial genesis block. [0068][0069] discuss Fig. 4A-B i.e creating a data file on a blockchain, by generating a genesis block, approving edits and generating subsequent blocks appended and linked to the previous 
Applicant argues Brown fails to teach:  "updating, by the one or more processors, the first transaction hash code to provide: a second transaction hash code" as recited in each of claims 1, 13, and 25, as originally presented.”
The examiner respectfully disagrees, Brown discloses making changes to a dynamic electronic document with a state object identified by a hash, the changes including metadata corresponds to a transaction, which advance from a version of the state object to a next instance of a state object i.e hashing the state object to produce  a new state object ([0020][0021][0061]). Therefore Brown discloses the previous limitation. 
However, that limitation is presently  amended to recite:  
“ in response to the edits to at least one document from the second peer, updating, by the one or more processors, the first transaction hash code to provide: a second transaction hash code based on the hash tree ...”
Therefore, the scope of the claims has changed; the new limitations are addressed below.

Regarding the amendments to the claims, the examiner appreciates Applicant’s pointing to the support for the amendments in the non-provisional application of the instant application. However, the examiner did not find support for “a hash tree” and “one or more documents at least partially represented as nodes on the hash tree” in the provisional application no. 6230011 of the instant application, filed on 2/13/2018. Therefore the domestic priority date is not granted for the new limitations and the application filing date of 2/13/2019 is being considered as the effective filing date for the limitations relative to “a hash tree”. It is noted that both Brown (US 20170301047) and Gonzales (US 20190205558 ) are prior art against the 2/13/2019 date. The new limitations are addressed below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-13, 16-25 and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170301047 to Brown et al., hereinafter Brown, in view of US 20190205558 to Gonzales, hereinafter Gonzales.

Regarding claim 1, Brown discloses:
a computer-implemented method executed by one or more processors, the method comprising ([0067] a transaction management system including an API users to access transaction management functions): providing, by the one or more processors, a transaction hash code comprising a digital representation of a digital record between a first peer and a second peer within a digital records platform ([0013][0060][0069]: agreement between 2 parties stored as state object in distributed ledger), the digital records platform provided by the first peer as a host peer, and the first transaction hash code being generated based on and one or more documents underlying the digital record ([0077][0092] state object include legal document and hash identifying the document and including all data held within the state object ([0060])); receiving, by the one or more processors, one or more edits to at least one document from the second peer ([0020][0061]: receive a proposed change (transaction) by a party to the agreement, which could be the first or second peer) ; updating, by the one or more processors, the first transaction hash code to provide: a second transaction hash code ([0060][0061]: transaction is signed); receiving, by the one or more processors, approval of the digital record from each of the first peer and the second peer ([0030][0077]: parties to the agreement agree on changes to agreement); and executing a consensus protocol by a notary service of a third node to update transaction objects across the first node and the second node ([0084]-[0086] a notary or independent party performs consensus (uniqueness validation) after transaction is deemed valid), the updating indicating that the transaction objects are consistent, and the executing a consensus protocol performed in response to the receiving the approval of the digital record .  
Brown does not explicitly teach transaction hash code generated based on a hash and the one or more documents represented as nodes on the hash tree and other limitations involving a hash tree.
In an analogous art, Gonzales discloses managing a data file and its modifications into a blockchain starting with a first transaction saved as an initial block or genesis (Fig. 1, [0033][0047]), modifications (edits) to the data file are subsequently saved as blocks 142B,-E ..., each block includes a signature and is linked to the previous one in the blockchain by including a pointer to the other block and a hash of the block ([0049][0050][0051], Fig. 2A), defining a transaction hash history.  The blockchain can be arranged as a Merkle tree (Fig. 6A). Gonzales discloses: the first transaction hash code being generated based on a hash tree and one or more documents underlying the digital record, the one or more documents at least partially represented as nodes on the hash tree (Fig. 6A, [0088][0089: transaction blocks store smart contract, transactional data (documents) in nodes of the hash tree); in response to the edits to at least one document from the second peer, updating ... the first transaction hash code to provide: a second transaction hash code based on the hash tree, a transaction hash history comprising the first transaction hash code and the second transaction hash code (Fig. 2A, [0049]-[0051]: transaction history is depicted by the blockchain in which each block includes a . It would have been obvious to a skilled artisan before the effective filing date of the present application to update transactions and record a transaction hash history in a hash tree because it would allow encoding blockchain data more efficiently using hashes instead of complete files, while insuring data integrity and  authenticity of the document (Gonzales [0006]). 
Regarding claim 4, Brown in view of Gonzales discloses the method of claim 1, wherein the one or more edits comprise at least one edit to a section of a document, the second transaction hash code being generated based on the at least one edit (Brown [0079] commands for transferring funds, [0024] the commands map to corresponding parts of the contract code).  
Regarding claim 5, Brown in view of Gonzales discloses the method of claim 1, wherein consistent transaction objects across the first peer and the second peer each comprise a digital signature of the first peer, a digital signature of the second peer (Brown [0107] electronic signatures representing the parties to the transaction), and a digital signature of the notary service (Brown [0127]: notary signature).  
Regarding claim 6, Brown in view of Gonzales discloses the method of claim 1, wherein each transaction object comprises an input state and an output state (Brown [0018]), the output state of a first transaction object being the input state of a second transaction object (Brown [0122]: a transaction which consumes outputs of previous transactions and create new outputs; Gonzales Fig. 4E [0073] modify data and generate new block in blockchain (step 464), amend new block to include metadata).
Regarding claim 7, Brown in view of Gonzales discloses the method of claim 1, wherein the notary service executes a consensus protocol to achieve consistency between transaction objects across the first node and the second node (Brown [0057][0059]: consensus as to the state of the agreement).  
Regarding claim 8, Brown in view of Gonzales discloses the method of claim 1, wherein the digital records platform comprises a permissioned distributed ledger system (Brown [0016]: input dynamic electronic document to a private distributed ledger, [0065] wherein the private distributed ledger is permissioned to specific parties).  
Regarding claim 9, Brown in view of Gonzales discloses the method of claim 1, wherein the digital record is stored in a blockchain (Brown [0010][0057][0069] use of blockchain technology).  
Regarding claim 10, Brown in view of Gonzales discloses the method of claim 1, wherein the digital record is provided from a library of digital records maintained within the digital record platform (Brown [0021] database of state objects).
Regarding claim 11, Brown in view of Gonzales discloses the method of claim 1, wherein each of the first node and the second node are operated by respective enterprises that interact with the digital records platform (Brown [0049] the parties are banks).  
Regarding claim 12, Brown in view of Gonzales discloses the method of claim 1, wherein the digital records represents a contract (Brown [0023][0069]: agreement includes contract).
Regarding claims 13 and 25, the claims recite substantially the same content as claim 1 and are rejected by the rationales for rejecting claim 1.  
Regarding claims 16 and 28, the claims recite substantially the same content as claim 4 and are rejected by the rationales for rejecting claim 4. 
Regarding claims 17 and 29, the claims recite substantially the same content as claim 5 and are rejected by the rationales for rejecting claim 5.  
Regarding claims 18 and 30, the claims recite substantially the same content as claim 6 and are rejected by the rationales for rejecting claim 6.  
Regarding claims 19 and 31, the claims recite substantially the same content as claim 7 and are rejected by the rationales for rejecting claim 7.  
Regarding claims 20 and 32, the claims recite substantially the same content as claim 8 and are rejected by the rationales for rejecting claim 8.  
Regarding claims 21 and 33, the claims recite substantially the same content as claim 9 and are rejected by the rationales for rejecting claim 9.  
Regarding claims 22 and 34, the claims recite substantially the same content as claim 10 and are rejected by the rationales for rejecting claim 10.  
Regarding claims 23 and 35, the claims recite substantially the same content as claim 11 and are rejected by the rationales for rejecting claim 11.  
Regarding claims 24 and 36, the claims recite substantially the same content as claim 12 and are rejected by the rationales for rejecting claim 12.  

Claims 2-3, 14-15 and 26-27 are rejected under 35 USC 103 as being unpatentable over Brown and Gonzales, in view of US 20050251682 to Collins et al., hereinafter Collins.
Regarding claim 2, Brown in view of Gonzales discloses the method of claim 1, but does not explicitly teach: wherein the first and the second  transaction hash codes are generated based on a plurality of hash codes comprising a documents hash code and an attachments hash code.  In an analogous art, Collins discloses providing integrity for a collection of files, the collection including mails and attachments ([0008]). Each file is hashed resulting in message digests, the digests are combined into a binding file, and hashed resulting in a digest value ([0043]), which is the claimed transaction hash code, teaching the limitation. It would have been obvious to a skilled artisan before the effective filing date of the present application to generate a hash based on document hash codes and attachment hash codes as taught by Collins because it would provide integrity for the individual data files and preserve the relationships between the files (Collins [0006]).
Regarding claim 3, Brown in view of Gonzales and Collins discloses the method of claim 2, wherein the documents hash code is generated based on hash codes of respective documents underlying the digital record (Collins discloses providing integrity for a collection of files, the collection including mails and attachments ([0008]). Each file is hashed resulting in message digests, the digests are combined into a binding file, and hashed resulting in a digest value ([0043]), which is the claimed transaction hash code, teaching the limitation. It would have been obvious to a skilled artisan before the effective filing date of the present application to generate a hash based on document hash codes and attachment hash codes as taught by Collins because it would provide integrity for the individual data files and preserve the relationships between the files (Collins [0006])).

Regarding claims 14 and 26, the claims recite substantially the same content as claim 2 and are rejected by the rationales for rejecting claim 2.  
Regarding claims 15 and 27, the claims recite substantially the same content as claim 3 and are rejected by the rationales for rejecting claim 3.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The following prior arts discloses distributed blockchain represented by a Merkle tree:
Magerkuth et al 20210279723; Pasirstein 10261711; Kempf et al 20190058709; Brashers 20180082296.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        9/14/2021